Citation Nr: 0216297	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  That rating 
decision denied the veteran's claim for service connection 
for hearing loss.

The veteran presented testimony at a videoconference hearing 
held by the undersigned Acting Member of the Board in August 
2001.  

In November 2001, the Board remanded the case for additional 
development.  Subsequently, an August 2002 action continued 
the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's hearing was noted as normal at separation 
from service; the first objective indication of sensorineural 
hearing loss was in 1999, approximately 46 years after his 
separation from service, and no medical evidence of record 
has linked his current bilateral hearing loss with any 
incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Board's remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the October 
2000 statement of the case (SOC) and the August 2002 
supplemental statement of the case (SSOC) of the laws and 
regulations governing his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  The veteran was provided with VA 
examinations in May and June 2002, and VA outpatient records 
were obtained.  The August 2002 SSOC advised the veteran of 
attempts to obtain evidence, and informed him that VA would 
help him obtain additional evidence.  The veteran responded 
in September 2002 that he had no additional evidence to 
submit and requested immediate certification of his claim to 
the Board.  The August 2002 SSOC specified what evidence the 
veteran must obtain and what evidence VA would obtain or 
assist in obtaining.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002).  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  Sensorineural hearing loss may 
be presumed to have been incurred during service if it is 
manifest to a degree of 10 percent or more within the first 
year following service.  38 U.S.C.A. § 1101, 1112 (West 1991 
& Supp. 2002).  

The service medical records show that the veteran's hearing 
was within normal limits in both ears at the entrance 
examination in December 1950.  There were no complaints or 
treatments with respect to the ears or hearing during 
service.  The separation examination in March 1953 noted 
15/15 hearing in each ear by whispered voice testing.

In March 1953, just days after his separation from service, 
the veteran reported recent onset of problems hearing in his 
left ear.  Impacted cerumen was noted.  A June 1953 rating 
action determined that impacted cerumen was a constitutional 
or developmental abnormality and not a disability under the 
law.

The record contains no objective evidence of any treatment 
for or complaints of hearing loss in the years following 
service.  Impacted cerumen was noted in July 1999.  In May 
2000, the veteran reported diminished hearing since retiring 
from the service.  A June 2000 audiogram found moderately 
severe to severe sensorineural bilateral hearing loss.  

A VA audiologic examination was conducted in May 2002.  The 
veteran reported noise exposure from artillery fire during 
his period of service.  The veteran denied post-service noise 
exposure during his employment as a tile setter.  Pure tone 
testing revealed a severe sensorineural hearing loss in the 
right ear, and profound sensorineural hearing loss in the 
left ear.  

A VA ear examination was conducted in June 2002.  The 
examiner reported that the current ear examination findings 
were normal.  The examiner reviewed the claims folder, 
including the service medical records and all post-service 
medical records, and concluded that "the hearing loss cannot 
be related directly or indirectly to any activity in service.  
It can be related to advanced atherosclerosis."

The current VA audiologic findings show that the veteran has 
a current bilateral hearing loss by VA standards.  38 C.F.R. 
§ 3.385 (2002).  However, there is no competent medical 
evidence which would connect the current hearing loss to the 
veteran's period of service nearly five decades earlier, and 
in fact, the most recent VA examiner specifically discounted 
such a connection.  

The veteran has contended in written statements, hearing 
testimony, and in histories reported to medical care 
providers that his hearing loss was attributable to noise 
exposure during service, and he has denied any post-service 
employment-related or recreational noise trauma.  The issue 
is whether the veteran developed a chronic hearing disorder 
during service to which the current complaints are causally 
related.  The veteran believes that there is a causal 
relationship.  However, his lay statements are contradicted 
by the medical evidence showing a normal separation 
examination and no hearing loss diagnosis until many decades 
after service, and, by themselves, the lay statements are not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The competent medical evidence does not indicate the presence 
of sensorineural hearing loss until 1999, approximately 46 
years after separation from service, and there is no 
competent evidence showing a causal link between the current 
hearing problems and military service.  Importantly, while 
the veteran reported problems hearing in his left ear in 
March 1953, this was attributed to impacted cerumen, and 
there was no finding of sensorineural hearing loss until many 
decades later.  Moreover, the objective testing showed no 
hearing loss in 1953, and the most recent VA examiner 
specifically concluded that the veteran's current hearing 
loss was not related "directly or indirectly to any activity 
in service."  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  
38 U.S.C.A. § 1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2002).


ORDER

Service connection for hearing loss is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

